ORDER
The Disciplinary Review Board having reported to the Court, recommending that STANLEY MARCUS of NEWARK, who was admitted to the bar of this State in 1970, be publicly reprimanded, and be required to practice law under the guidance of a proctor for a period of two years, for having violated RPC 1.1(a) (gross neglect), RPC 1.1(b) (by exhibiting a pattern of neglect), RPC 1.3 (failing to act with diligence), RPC 1.4(a) (failure to communicate with clients) and RPC 1.5(b) and RPC 1.5(c) (failure to advise clients);
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and STANLEY MARCUS is hereby publicly reprimanded; and it is further
ORDERED that respondent be required to practice under the supervision of a proctor appointed by the Office of Attorney Ethics pursuant to Administrative Guideline No. 28 for a period of two years and until further order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said STANLEY MARCUS as an attorney at law of the State of New Jersey; and it is further
ORDERED the STANLEY MARCUS reimburse the Ethics Financial Committee for appropriate administrative costs.